      Case 21-03484       Doc 26     Filed 08/17/21 Entered 08/17/21 12:38:46       Desc Main
                                       Document     Page 1 of 4



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

  In Re:                                      )      Case No:       21-03484
           Jason Rigsby                       )
                                              )      Chapter:       Chapter 13
                            Debtor            )
                                              )      Judge:         Deborah L. Thorne

                                       NOTICE OF HEARING

TO: See attached list

    PLEASE TAKE NOTICE that on September 22, 2021 at 1:30 p.m., I will appear before the
Honorable Deborah L. Thorne, or any judge sitting in that judge’s place, and present the
OBJECTION TO THE CLAIM OF THE INTERNAL REVENUE SERVICE, a copy of which is
attached.

    This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion, you
must do the following:

   To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

    To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then
enter the meeting ID and password.

   Meeting ID and password. The meeting ID for this hearing is 160 9362 1728 and no password is
required. The meeting ID and password can also be found on the judge’s page on the court’s website.

    If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.


                                            By:     /s/ Dale Riley
                                                   ____________________________________
                                                       Dale Riley
                                                       Geraci Law L.L.C.
                                                       55 E. Monroe Street #3400
                                                       Chicago, Illinois 60603
                                                       312.332.1800
                                                       ndil@geracilaw.com




Rec No. 855160
WD - NOTICE OF MOTION ZOOM
      Case 21-03484       Doc 26     Filed 08/17/21 Entered 08/17/21 12:38:46         Desc Main
                                       Document     Page 2 of 4



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

  In Re:                                      )       Case No:       21-03484
           Jason Rigsby                       )
                                              )       Chapter:       Chapter 13
                            Debtor            )
                                              )       Judge:          Deborah L. Thorne

                                   CERTIFICATE OF SERVICE

   I, Dale Riley, hereby certify that I served a copy of this notice along with the aforementioned
document upon the listed parties, by causing the same to be mailed in a properly addressed envelope,
postage prepaid, from 55 E. Monroe, Suite 3400, Chicago, Illinois, on August 17, 2021 before 5:30
p.m.


                                     LIST OF PARTIES SERVED

Marilyn O. Marshall, 224 S. Michigan Ave. #800, Chicago, IL 60604

Office of the U.S. Trustee, 219 S. Dearborn, Suite 873, Chicago, Illinois 60604

Jason A. Rigsby, 1640 N. Natchez Ave., Chicago, IL 60707

Internal Revenue Service, PO Box 7346, Philadelphia, PA 19101

Internal Revenue Service Mail Stop CH1 230 S. Dearborn, Chicago, IL 60604

Attorney General of the United States Tax Division (DOJ) PO Box 55 Ben Franklin Station,
Washington, DC 20530

Civil Process Clerk, Office of the United States Attorney for the Northern District of Illinois, 219 S.
Dearborn, 5th Floor, Chicago, IL 60604




Rec No. 855160
WD - NOTICE OF MOTION ZOOM
    Case 21-03484        Doc 26       Filed 08/17/21 Entered 08/17/21 12:38:46           Desc Main
                                        Document     Page 3 of 4



                  IN THE UNITED STATES OF BANKRUPTCY COURT
            FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                         )       Case No:       21-03484
          Jason Rigsby                          )
                    Debtor,                     )       Chapter:       Chapter 13
                                                )
                                                )       Judge:          Deborah L. Thorne

           OBJECTION TO THE CLAIM OF THE INTERNAL REVENUE SERVICE

NOW COMES the Debtor, Mr. Jason Rigsby (the “Debtor”), by and through his attorneys, Geraci

Law, LLC, to present his OBJECTION TO THE CLAIM OF THE INTERNAL REVENUE

SERVICE, and states as follows:

   1.     This Court has jurisdiction pursuant to 11 U.S.C. 1334 and this is a “core proceeding” under

          28 U.S.C. 157(b).

   2.     The Debtor filed a petition for bankruptcy protection under Chapter 13 of the US Bankruptcy

          Code and a plan of reorganization on 03/18/2021.

   3.     On 03/25/2021, the Internal Revenue Service (hereinafter the “Creditor”) filed a proof of

          claim (number 2-1) in the amount of $1,265.11. (See attached Exhibit A.)

   4.     Claim 2-1 alleges in part $281 priority tax debt for the tax period ending 12/31/2020 based

          on an unfiled return.

   5.     The Debtor in fact did file a return for the tax period ending 12/31/2020 and is due a refund.

          (See attached Exhibit B.)

   6.     The claim filed by the creditor in this case is invalid pursuant to 11 U.S.C. 502(b)(1).
 Case 21-03484        Doc 26
                         Filed 08/17/21 Entered 08/17/21 12:38:46 Desc Main
                            Document      Page 4 of 4
WHEREFORE, the Debtor, Mr. Jason Rigsby, prays that this Court enter an order disallowing the

claim of the Internal Revenue Service to the extent that it pertains to the tax period ending

12/31/2020, to the extent that it alleges that the Debtor did not file a tax return, and for such further

additional relief that this Court may deem just and proper.



                                                       ___/s/ Dale Riley______________
                                                          Dale Riley


Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
